Broyles, C. J.
1. “An essential element of the offense of violating section 715 of the Penal Code (known as the ‘labor-contract act’), and one which the State must prove, is that the accused failed to perform the services contracted for, or failed to return the money advanced, ‘without good and sufficient cause.’” Jones v. State, 16 Ga. App. 216 (84 S. E. 988), and cit. In the present case this essential proof was not furnished by the testimony of the hirer, that “I don’t know why he [the accused] did not come and work it out as he contracted to do; I know of no reason why he did not come to work out his contract as he agreed.” Miller v. State, 34 Ga. App. 140 (2) (128 S. E. 588), and cit. Nor was this proof supplied (as suggested in the brief of counsel for the State) by the defendant’s statement to the jury.
2. Under the foregoing rulings, the defendant’s conviction was unauthorized, and the refusal to grant a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.